Citation Nr: 1122312	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  11-02 658A	)	DATE
	)
	)


THE ISSUE

Whether an October 6, 2010, decision of the Board that denied entitlement to an effective date earlier than October 17, 2003, for a grant of service connection for anxiety disorder should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 






INTRODUCTION

The moving party served on active duty from November 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on a February 2011 motion by the moving party alleging CUE in the October 2010 Board decision.

Please note this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 6, 2010, decision, the Board denied entitlement to an effective date earlier than October 17, 2003, for a grant of service connection for anxiety disorder.

2.  The moving party has not adequately set forth allegations of CUE in the October 6, 2010, Board decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

The criteria for revision or reversal of the October 2010 Board decision denying entitlement to an effective date earlier than October 17, 2003, for a grant of service connection for anxiety disorder on the basis of CUE are not met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, a motion for reversal or revision of prior Board decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 5103A and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Accordingly, no further discussion regarding the duty to assist is required.

Laws and Regulations

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2010).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2010); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As stated by the Court, in order for CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1) (2010).  The Board's Rules of Practice further provide that, with limited exceptions not applicable here, no new evidence will be considered in connection with the disposition of the motion.  38 C.F.R. § 20.1405(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements set forth in this paragraph, shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2010).

A motion must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b) (2010); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2010).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010); see also Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Lapier v. Brown, 5 Vet. App. 215 (1993).



Factual Background and Analysis

In an October 6, 2010, decision, the Board denied entitlement to an effective date earlier than October 17, 2003, for a grant of service connection for anxiety disorder.  The Board did not find any basis to support an assignment of an earlier effective date, as pertinent regulations explicitly indicated that the effective date for a grant of service connection for a reopened claim after a final disallowance could not be earlier than the date of receipt of the new claim or date entitlement arose, whichever was later.  Based on the evidence of record, the Board determined that October 17, 2003, the date of receipt of the claim to reopen, was the earliest effective date allowable for the award of service connection for anxiety disorder.

In his February 2011 motion, the moving party asserted that the October 2010 Board decision warranted revision on the grounds of CUE.  He raised the following arguments in support of his claim.  

Citing to the Board's recitation of the procedural history of the case in the October 2010 decision, the moving party alleged that the statement noting that "the RO denied the claim by way of a rating decision dated February 1955 on the grounds that there was no evidence of nervousness shown by the evidence of record" was error.  He asserted that but for this "misinformation" as to the evidence available to substantiate his claim, he would have appealed the February 1955 decision promptly.  

Referencing the Board's notation of his claims to reopen in 1979, the moving party maintained that this was evidence of his perception as to the futility of his efforts to keep his claim alive.  He said this illustrated how VA's misinformation resulted in him abandoning his claim.  It was indicated that VA was in possession of his medical records at that time, the very information that they asked him to submit to reopen his claim in 1979.  The moving party acknowledged that he had given up his claim until 2003, when he learned that he could get his service records.  He commented that when he saw the error VA had made in his initial claim, he resubmitted his service connection claim in 2003. 

Next, the moving party called attention to a series of "fallacious statements by the RO" in a February 1955 rating decision, a February 1955 letter, a February 2004 rating decision, and an April 2005 SSOC, indicating that he hoped to "elicit a respectful regard for fair play and more expeditious resolution of subject matter", as "unfair communication is bound to impede" progress.  He highlighted opposite statements by the RO in 1955 and 2006 and contended that those statements established an error of fact under 38 C.F.R. § 20.1403.  He detailed that had adjudicators in 1954 not carelessly or otherwise misinformed him, the results would have been manifestly different but for that error.  He acknowledged that his transgression was believing the misinformation given to him by VA in the February 1955 rating decision.  It was noted that that CUE precipitated a multitude of compounded errors, misstatements, inconsistencies and proliferated unnecessary delays and correspondences.  He asserted that but for the error in February 1955 his effective date would be in October 1954, concluding that rectification of the error on his initial claim decision would allow the effective date for his benefit to be the day following his service discharge. 

The Board notes that although CUE motions must be pled specifically, a moving party's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  Canady v. Nicholson, 20 Vet. App. 393 (2006).  

As a threshold matter, the Board finds that the numerous arguments advanced by the moving party simply do not allege CUE with the requisite specificity under 38 C.F.R. § 20.1404(b).  After having carefully considered the arguments, the Board finds that he has made no sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy in the October 2010 Board decision.  Here, each of the assertions of the moving party, even with a sympathetic reading, continually discuss and delineate his assertions of CUE in the February 1955 RO rating decision.  As he has not communicated what, if any, legal error or factual error may have been committed, the Board finds that, at this time, no further consideration is warranted with regard to his general assertions of CUE in the October 2010 Board decision.

Accordingly, the Board concludes that the criteria for revision or reversal of the October 6, 2010, Board decision on the basis of CUE are not met because the Veteran has failed to comply with 38 C.F.R. § 20.1404(b) (2010).  As such, his arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404(b) (2010).

On a final note, the Board is cognizant that the Veteran has clearly raised detailed allegations of CUE with regard to the original February 1955 RO rating decision,  which denied entitlement to service connection for a nervous condition and/or psychoneurosis.  To reassure the moving party that his assertions will be considered, the Board reiterates that this matter has already been referred by the Board in the October 2010 decision to the RO for appropriate action on all theories of entitlement to CUE in the February 1955 RO rating decision, which have been comprehensively presented by the Veteran in multiple statements of record.


ORDER

The motion for revision of the October 6, 2010, decision of the Board that denied entitlement to an effective date earlier than October 17, 2003, for a grant of service connection for anxiety disorder, is dismissed without prejudice to refiling.



                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



